Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 21-23, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bogner et al. (US 4,604,597) in view of N. O. Rice (US 2,839,631).
	Regarding claim 16, Bogner discloses solenoid switch comprising:
a first fixed contact element (13); 
a second fixed contact element (14); 
a movable contact bridge (28); 
a movable shaft (19) configured to move the contact bridge (28), 
wherein the contact bridge (28) is arranged at an end of the shaft (19), 
wherein the shaft (19) is movable to a first position at which the contact bridge (28) contacts the first and second contact elements (13, 14), and 
wherein the shaft (19) is movable to a second position at which the contact bridge (28) is arranged at a distance from the first and second contact elements (13, 14); and 
a setting device (30, 31) configured to set the distance between the contact bridge (28) and the first and second contact elements (13, 14) in the second position, 
wherein the setting device (30, 31) is arranged at the end of the shaft (19), and wherein the switching device is configured to switch an electrical load.
Bogner does not disclose the shaft has a thread at the end, wherein the setting device is arranged on the thread.
Rice discloses the electromagnetic device comprising:
the shaft (18) has a thread (17) at the end, wherein the setting device (see the drawing below) is arranged on the thread (17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thread (17) as taught by Rice on the upper end shaft (18) of Bogner’s device for the purpose of maintaining the parts stronger in place.
[AltContent: arrow][AltContent: textbox (Setting device)]
    PNG
    media_image1.png
    317
    292
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    362
    316
    media_image2.png
    Greyscale

Annotated FIG. 2 of Rice     
Regarding claim 21, Bogner discloses: 
the setting device has a setting element (see the drawing below) which bears with a bearing part (see the drawing below) on an upper side of the contact bridge and projects with a cylinder part through a hole.
[AltContent: textbox (Setting device)][AltContent: arrow][AltContent: textbox (Bearing part)][AltContent: textbox (Setting element)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    195
    248
    media_image3.png
    Greyscale

Annotated FIG. 3 of Bogner
Regarding claim 22, Rice discloses:
the setting element (see the drawing above/below) has a thread (17) on the shaft (18).

    PNG
    media_image2.png
    362
    316
    media_image2.png
    Greyscale

Regarding claim 23, Bogner discloses: 
the setting element (see the drawing above) comprises an electrically insulating material.
Regarding claim 26, Rice discloses:
the setting device (see the drawing above) is locked on the thread (17).
Regarding claim 27, Bogner (597) discloses: 
the setting device (see the drawing above) is locked by a weld (see abstract)
Also, it is understood that “by welding” is a method of forming a connection between two structures. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Rice discloses the setting device (see the drawing above) and the thread (17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to lock the setting device as taught by Bogner (597)  by a weld on the thread of Rice for the purpose of securing the setting device on the shaft. 
Regarding claim 28, 
Rice discloses: the thread (17) on the end shaft (18).
Bogner (597) discloses: a covering element (see the drawing below) configured to cover the setting device (see the drawing below), and a part of the shaft (19) which projects out of the hole of the contact bridge (28) on the upper side of the contact bridge (28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thread as taught by Rice on the upper shaft (19) of Bogner, for the purpose of maintaining the setting device (see the drawing above) strongly on the shaft in place.	

    PNG
    media_image4.png
    193
    360
    media_image4.png
    Greyscale

Regarding claim 29, Bogner discloses: 
a magnetic drive (5) configured to move the contact bridge (28) between the first and second positions, 
wherein the magnetic drive (5) has an armature and a yoke (1), 
wherein the armature (5) and the yoke (1), at the first position of the contact bridge (28), are arranged so as to be spaced apart from one another by an air gap (8), and wherein a size of the air gap is dependent on whether the setting device is situated in the first or second position.
Regarding claim 30, Rice discloses: 
the switching device is embodied as a relay (see claim 8).
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bogner et al. (US 4,604,597) and Rice et al. (US 2,839,631), further in view of Bogner (US 4,987,396).
Regarding claim 24, Rice discloses: 
the setting device (see the drawing above).
the thread (17) on the shaft (18).
However, Rice and Bogner (597) do not disclose the setting device is embodied as a nut arranged on the thread.
Bogner (396) discloses the electromagnetic switch comprising the nut (36) arranged on the thread (where the nut is screwed on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the nut as taught by Bogner (396) arranged on the thread as taught by Bogner (597) and the thread of Rice, for the purpose of securing the parts and having the distance between an upper side of the contact bridge (28) and the first and second contact elements (13, 14) of Bogner (597).

    PNG
    media_image4.png
    193
    360
    media_image4.png
    Greyscale

Regarding claim 25, 
Bogner (597) discloses: a washer (31), 
Bogner (396) discloses: the nut (36)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the washer as taught by Bogner (597), which is arranged between the nut as taught by Bogner (396), and the contact bridge of Bogner (597), bears on the upper side of the contact bridge of Bogner (597), for the purpose of 
Keeping the nut from loosening.
	[AltContent: textbox (Covering element)][AltContent: arrow][AltContent: textbox (Setting device)][AltContent: arrow][AltContent: textbox (Bearing part)][AltContent: textbox (Setting element)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    195
    248
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim 16 has been considered but are moot.
Allowable Subject Matter
Claims 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the switching device comprising:
Claim 31: the distance between the contact bridge and the first and second contact elements, in the first position of the setting device, is less than in the second position of the setting device, and wherein the setting device, in the second position, is screwed in further on the thread than in the first position.
Claim 32: the contact bridge has a hole through which the shaft extends, and wherein at least part of the thread of the shaft projects out of the hole of the contact bridge on an upper side of the contact bridge.
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
September 28, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837